Name: Commission Regulation (EC) No 2405/94 of 4 October 1994 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands with certain vegetable oils and establishing the forecast supply balances
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  tariff policy;  trade;  economic policy
 Date Published: nan

 No L 257 6 Official Journal of the European Communities 5. 10. 94 COMMISSION REGULATION (EC) No 2405/94 of 4 October 1994 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands with certain vegetable oils and establishing the forecast supply balances HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2257/92 is replaced by the following : ' 1 . The quantities of the forecast supply balance for Madeira for the 1994/95 marketing year which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows : (tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 2 of Regulations (EEC) No 1600/92 and Commission Regulation (EEC) No 2257/92 (3), as last amended by Regulation (EC) No 1 845/94 (4), laid down detailed rules for implementing the specific arrangements and established the forecast supply balances for vegetable oils for the period from 1 July 1993 to 30 September 1994 ; whereas, having received the necessary information, lit is now appropriate to establish the forecast supply balance for Madeira for the 1994/95 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, CN code Description of goods Quantity 1507 to 1516 Vegetable oils (excluding 3 000' (excluding 1509 olive oil) and 1510) Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 180, 23 . 7. 1993, p. 26 . (3) OJ No L 219, 4. 8 . 1992, p. 44. O OJ No L 192, 28 . 7 . 1994, p. 16.